AO 2458 (Rev. 07/19)   Judgment in a Criminal Case (fo rm m o d ifi ed w ith in Di strict on   July 1, 2019)
                       Sheet I



                                           UNITED STATES DISTRICT COURT
                                                               Southern District of New York
                                                                                     )
              UNITED STATES OF AMERICA                                               )         JUDGMENT IN A CRIMINAL CASE
                                    v.                                               )
                                                                                     )
                          Rayshaun Jones                                                       Case Number: (S4)($6)($7)13cr416-3(PGG)
                                                                                     )
                                                                                     )         USM Number: 68302-054
                                                                                     )
                                                                                     )           Xavier R. Donaldson
                                                                                     )          Defendant's Attorney
THE DEFENDANT:
 Z] pleaded guilty to count(s)           (S4) 1,2,3,4,5; (S6) 1; (S7) 1, 2, 3

 D pleaded nolo contendere to count(s)
    which was accepted by the court.
 was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                     Nature of Offense                                                                   Offense Ended
  18 U.S.C. $ 1951                    Hobbs Act Robbery Conspiracy                                                                                  (S4)1

  18 US.C. § 1951                     Hobbs Act Robbery and Attempted Robbery                                                                       (S4) 2



       The defendant is sentenced as provided in pages 2 through                           7           of this judgment. The sentence is imposed pursuant to
                                                                                    ----
the Sentencing Reform Act of 1984.

 ] The defendant has been found not guilty on count(s)

 Z Count(s)       all open counts                               ] is        Z are dismissed on the motion of the United States.
          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change ofname, residence,
 or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
 the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                     9/12/2019
                                                                                    Date of Imposition of Judgment




                                                                                     Hon. Paul G. Gardephe, U.S.D.J.
                                                                                    Name and Title of Judge



                                                                                    Date
AO 2458 (Rev. 07/19)   Judgment in a Criminal Case
                       Sheet IA
                                                                                                Judgment-Page   'Z   of   I
DEFENDANT: Rayshaun Jones
CASE NUMBER: (S4)(S6)(S7)13cr416-3(PGG)

                                           ADDITIONAL COUNTS OF CONVICTION

Title & Section
                 ____...          Nature of Offense
                                ,.,_Possessing, or Aiding and Abetting the Possession of,
                                                                                            Offense Ended        Count
                                                                                                                 (S4) 3
                                                                                                                          ---
(iii) and 18 U.S.C. § 2           Firearms that were Brandished and Discharged During

                                      d In Relation to Crime of Violence Offenses

21 U.S.C. § 846 and 841            Narcotics Conspiracy                                                          (S4) 4

(a)(1), (b)(1)(C),(b(1)(D

18 U.S.C. § 922(g)(1)              Felon in Possession of Firearms                                               (S4) 5

18 U.S.C. § 1962(d)                Racketeering Conspiracy                                                       (S6) 1

18 U.S.C. § 1791(b)(3)             Possessing Contraband in Prison                                               (S7) 1 and 2



                                   the United States
AO 2458 (Rev. 07/19 Judgment in Criminal Case
                     Sheet 2 Imprisonment
                                                                                                     Judgment--Page of         7
 DEFENDANT: Rayshaun Jones
 CASE NUMBER: (S4 )(S6)(S7)13cr416-3(PGG)

                                                            IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
  11 years (as to S4 Information, 11 years' imprisonment on each of Counts 1, 2, 3, and 4, and ten years' imprisonment on
  Count 5. As to the S6 Information, 11 years' imprisonment. As to the S7 Information, five years' imprisonment on each of
  Counts 1 and 2, and ten years' imprisonment on Count 3. All terms will be served concurrently.)


      Ill   The court makes the following recommendations to the Bureau of Prisons:

  It is recommended that the defendant be incarcerated as close to the New York metropolitan area as possible



      The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
            D at                                  D a.m.       D p.m.       on

            as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D]   before 2 p.m. on
            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                       to

 at                                                 , with a certified copy of this judgment.



                                                                                                   UNITED STATES MARSHAL



                                                                          By-----------------------
                                                                                                DEPUTY UNITED STATES MARSHAL
AO 2458 (Rev. 07/19)   Judgment in a Criminal Case
                       Sheet 3- Supervised Release
                                                                                                        Judgment-Page   4    of         7
DEFENDANT: Rayshaun Jones
CASE NUMBER: (S4 )(S6)(S7)13cr416-3(PGG)
                                                      SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:
 5 years. (As to the S4 Information, three years on Counts 1, 2, and 5, and five years on Counts 3 and 4. As to the S6
 Information, 3 years. As to the S7 Information, 3 years, as to each of Counts 1, 2, and 3. All terms will be served
 concurrently. )




                                                     MANDATORY CONDITIONS

1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             D The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check if applicable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution.   (check if applicable)
5.     @ You must cooperate in the collection of DNA as directed by the probation officer.    (check if applicable)

6.     DJ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     DJ   You must participate in an approved program for domestic violence. (check if applicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 07/19) Judgment in a Criminal Case
                     Sheet 3B Supervised Release
                                                                                          Judgment--Page   of            7
DEFENDANT: Rayshaun Jones
CASE NUMBER: (S4 )(S6)(S7)13cr416-3(PGG)

                                  ADDITIONAL SUPERVISED RELEASE TERMS
 The Defendant will participate in an outpatient treatment program approved by the United States Probation Office, which
 program may include testing to determine whether he has reverted to using drugs or alcohol. I authorize the release of
 available drug treatment evaluations and reports to the substance abuse treatment provider.

 The Defendant will submit his person, residence, place of business, vehicle, and any property or electronic devices under
 his control to a search on the basis that the probation officer has a reasonable suspicion that contraband or evidence of a
 violation of the conditions of his supervised release may be found. Any search must be conducted at a reasonable time
 and in a reasonable manner. Failure to submit to a search may be grounds for revocation. The Defendant will inform any
 other residents that the premises may be subject to search pursuant to this condition.

 The Defendant will not associate or interact in any way, including through social media, with anyone he knows to be a
 member of the Blood Hound Brims, another Bloods gang, or any other criminal street gang. He will likewise not frequent
 locations which he knows to be controlled by a criminal street gang.
AO 245B (Rev. 07/19)    Judgment in a Criminal Case
                        Sheet 5 Criminal Monetary Penalties
                                                                                                             Judgment--Page   o   of   7
 DEFENDANT: Rayshaun Jones
 CASE NUMB ER: (S4 )(S6)(S7)13cr416-3(PGG)
                                               CRIMINAL MONETARY PENALTIES

       The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                         Assessment                  JVTA Assessment*                                               Restitution
 TOTALS                $ 900.00                  $                                   $                            $ 47,898.00



 D The determination of restitution is deferred until ---- . An Amended Judgment in a Criminal Case (AO 245C) will be entered
       after such determination.

 ]     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
       the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
       before the' United States is paid.

 Name of Paee                                                             Total Loss**             Restitution Ordered
   See Oct. 25, 2019 Order of Restitution




  TOTALS                                        0.00
                                       $ ----------                                 $                  47,898.00
                                                                                        ----------

  D]    Restitution amount ordered pursuant to plea agreement $

  T he defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
   fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
   to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

  s     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

         D the interest requirement is waived for the            D]       fine   V] restitution.
         D the interest requirement for the          D    fine        □     restitution is modified as follows:


  Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
  Findings for the total amount oflosses are required under Chapters 109A, 110, l lOA, and 113A of Title 18 for offenses committed on or
  after September 13, 1994, but before April 23, 1996.
AO 245B (R ev. 07/19) Judgm ent in a Crim in al Cas e
                      Sheet 6 Schedule of Paym ents

                                                                                                          Judgm ent - Page   Z       of        7
DEFENDANT: Rayshaun Jones
CASE NUMBER: (S4)(S6)(S7)13cr416-3(PGG)

                                                        SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:
                                           900.00                due immediately, balance due
A     Z      Lump sum payment of$

             □    not later than
                                               c,
                                                                     , or
                                                                               F below; or
             □    in accordance with      □             □   D,   □    E, or

B     □      Payment to begin immediately (may be combined with               co,     JD, or       F below); or
C     []     Payment in equal       (e.g,, weekly, monthly, quarterly) installments of $ over a period of
                            (e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D     D]     Payment in equal       (e.g., weekly, monthly, quarterly) installments of S over a period of
                            (e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a
             term of supervision; or

E      []    Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F      {Z]   Special instructions regarding the payment of criminal monetary penalties:

             As to restitution, see Oct. 25, 2019 Order of Restitution.




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 Y]    Joint and Several

       Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
       and corresponding payee, if appropriate.
        See Oct. 25, 2019 Order of Restitution.




 ]     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 ]     The defendant shall forfeit the defendant's interest in the following property to the United States:



 Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, ( 4) fine principal, (5) fine
 interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
